Judge Underwood
delivered the opinion of the Court.
There is error in the record, in not fixing the amount of damages in the decree upon the *552dissolution of the injunction, and we are also of opinion that the complainant should have been allowed credit for $20 50 cents, the value of the note for twenty and an half bushels of salt, paid for Stratton after the judgment was confessed by the complainant. The circumstances relative to this note will, we think, justify the conclusion that it was overlooked in the settlement which took place at the time the judgment was confessed. But the proof relative to the note for fifty bushels or salt, is not satisfactory, and therefore, that is not allowed.
Depew, for plaintiff.
For these errors, the decree of the circuit court is reversed, and the cause remanded, with directions to' enter a decree in conformity to this opinion.
The plaintiff in error must recover costs, to be levied of the assets in the bands of the defendant, as administrator. s